DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered. The RCE submission includes amendments to claims 1, 10, and 11 as well as a new claim 12. Claims 1-12 are pending. 
A specification amendment was also submitted. 
Specification
The amendment filed  8/12/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph 31 is amended to recite the light source “that is fixedly and positionally oriented or configured to source a light at least in a direction that is lateral to the side wall 105 of the base unit 102.”  Claim 1 recites the light source “is oriented to source a light at least in a direction that is lateral through the transparent portion of the side wall”.
Note that the amendments to paragraphs 27 and 29 are acceptable.  
Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Objections
Claims 1, 5 and 11 are objected to because of the following informalities: 
claim 1, line 4- “extend” should be revised to recite --extends--; 
claim 5, line 4- “supports” should be revised to recite the intended function of the back portion as --configured to support--;
claim 11, line 4 “sidewall” should be changed to --side wall-- for consistency with disclosure of this term in the specification and as recited in claims 1 and 12.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a housing directly coupled to the back portion” and the recitation of the housing as “directly coupled” to the back portion constitutes new matter.  
Claims 2-9 and 12 are rejected as dependent from claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Jong (GB 2310788) in view of Spooner (GB 2343361) and Bain et al. (U.S. 3,638,011).  de Jong discloses the invention substantially as claimed.  de Jong teaches a glove 10 for use by cyclists to provide traffic signals or by traffic police in assisting traffic control.  The glove includes an outer shell including a back portion 12 and a translucent housing 13 positioned on the back portion, wherein the housing 13 comprises a top portion and a side wall (see Fig.1), wherein the side wall extend between the top portion and the back portion, and the housing houses a light source 15. The housing is considered as coupled to the glove’s back portion in some manner in that the glove wouldn’t be capable of functioning as intended to indicate signals if the housing were not coupled to the back portion (alternatively, Spooner teaches the housing as mounted to the glove). de Jong doesn’t teach the housing 13 directly coupled to the back portion and doesn’t explicitly teach the light source is oriented to source a light at least in a direction that is lateral through the transparent portion of the side wall. It is noted that de Jong’s light source 15 is oriented within the housing structure to source a light (pg.2 discloses “The lighting unit 15 comprises a plurality of clear ultra high luminance light emitting diodes which are adapted to flash when they receive current from the batteries 14 on operation of the switch 17.”). Spooner teaches an analagous glove 10 with a housing 12 mounted to the back of the glove 10, the housing 12 houses a light source (electric light) and the housing is transparent (pg.2, lines 32-38  “The housing 12 of the electric light is either transparent or translucent and may be coloured (e.g. red) so that the light given out from it will be correspondingly coloured. The glove accordingly provides a simple but effective means for a cyclist to give clear, illuminated signals to other road users, or otherwise simply to ensure that other road users are made aware of his or her presence.").  A transparent housing portion allows light to be emitted therethrough while also allowing for the housing interior to be visible such that modifying de Jong’s side wall to include a transparent portion would further assist in the glove’s intended function to provide a visible signal to others while increasing cyclist safety as the cyclist is travelling.  It is noted that the side wall limitation isn’t contextually recited relative to other portions of the housing and de Jong’s housing has a plurality of side walls extending between the top portion of the housing and the back portion of the glove. Modifying de Jong with Spooner is expected to provide the predictable result of a light source oriented to source a light at least in a direction that is lateral through the transparent portion of the side wall, as the transparent property of a laterally positioned housing side wall allows for light emission therethrough for signaling, visibility, and safety functions as is desirable for cyclist gloves.  Bain teaches an analagous signaling glove 11 with a housing 18 which houses a light source 20,21 and the housing 18 is directly coupled at 19 to the glove’s back portion 16 as in Figure 6. Thus, Bain also teaches the side wall is fixedly positioned relating to the back portion. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify de Jong to provide the housing side wall including a transparent portion as taught by Spooner, in that Spooner’s transparent housing emits light signals to other road users or to make others aware of the cyclist’s presence and would improve de Jong’s cyclist’s glove in the same manner.  It also would have been obvious to directly couple the housing to the back portion of the glove, as Bain teaches this relationship between a glove and a light source housing is known in the art as a suitable mounting for retaining a housing to a glove layer such that the side wall is fixedly positioned relating to the back portion. 
Claims 2-4, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Jong in view of Spooner and Bain as applied to claim 1 above, and further in view of Eisenbraun ‘212. de Jong discloses the invention substantially as claimed. However, de Jong doesn’t teach a mirror coupled to the housing and the mirror positionally adjustable with respect to the housing, or the mirror is selectively detachable from the housing, or a structure configured to elevate a side of the mirror, wherein the structure includes a support on a hinge that lies flat under the mirror when the side of the mirror is not elevated, wherein the back portion supports the structure or the mirror comprises a first section and a second section, wherein the first section is more elevated from the housing than the second section, or the mirror is encased in a casing. Eisenbraun teaches an analagous glove 14 with a back portion 12 having a housing 16 positioned thereon, the housing carrying a light source (part of accessory unit 20, par.0010) and a mirror 18 coupled to the housing. The mirror is positionally adjustable with respect to the housing in that it is held to the housing by friction fit or retaining brackets and may be adjusted in position with respect to the housing (par.0009). The mirror 18 comprises a first section and a second section, wherein the first section is more elevated from the housing than the second section in that the mirror is convex or concave in shape. The mirror is also considered as selectively detachable from the housing 16 since it is it is held via friction fit. The mirror 18 is encased in a casing (par.0009 discloses the mirror may be retained in the housing 16 by retaining brackets, considered as equivalent to the casing).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify de Jong to provide a mirror coupled to the housing, the mirror positionally adjustable with respect to the housing, the mirror comprising a first section and a second section, wherein the first section is more elevated from the housing than the second section, or the mirror is encased in a casing, as Eisenbraun teaches the mirror as an accessory coupled to a glove’s back portion for rear viewing by the wearer when engaged in outdoor activities.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Jong in view of Spooner and Bain as applied to claim 1 above, and further in view of Bushee ‘100.  De Jong discloses the invention substantially as claimed but doesn’t teach the housing is selectively detachable from the back portion. It is noted that the claim doesn’t provide further structural details of the housing’s selectively detachable property. Bushee teaches an analagous glove with a back portion having a lighting assembly 20 selectively detachable from the back portion by a hook and loop (pg.6, lines 13-15 “Another mounting method is shown in Figs. 2, 5, and 9 where the assembly 20 is removably mounted to glove 10 with an integral adhesive layer or, as further shown, with a hook and loop releasable fabric connection.”. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify de Jong’s housing to form as selectively detachable from the back portion as Bushee teaches this configuration is known in the art and would allow for re-positioning of the housing relative to the glove’s back portion. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Jong in view of Spooner and Bain as applied to claim 1 above, and further in view of Bush (U.S. 2003/0011469). de Jong discloses the invention substantially as claimed but doesn’t teach the light source includes a plurality of light sources, wherein the housing has a perimeter, wherein the light sources are positioned along the perimeter.   Bush teaches an analagous glove 100 with a back portion 108 having a housing 124 and light sources 134 positioned around the perimeter of the housing as in Figure 3. Bush teaches this arrangement of light sources positioned around the perimeter allows for variations in flash timing or in pattern. Modifying de Jong’s light source housed by the housing in the same manner would also provide the expected result of varying light flashes or patterns. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify de Jong’s light source to form a plurality of light sources positioned along the perimeter of the housing, as Bush teaches this light source arrangement allows for variations in timing of the flash or pattern of the lights to provide a particular visibility and signaling effect.                                 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Jong in view of Spooner. de Jong discloses the invention substantially as claimed. de Jong teaches a method comprising causing a user (cyclist) to operate a vehicle (bike) while wearing a glove 10 including a back portion 12, housing 13, and light source 15, the housing 13 is coupled to the back portion as necessarily required for the intended function of the glove (holding a left or right arm up and operating the light unit of the glove on the hand of that arm), the housing comprises a top portion and includes a sidewall, wherein the sidewall extend between the top and back portions, and the housing houses the light source. de Jong teaches that the glove is raised while the user is operating the vehicle such that the light can be observed from behind the user (“The glove accordingly provides a simple but effective means for a cyclist to give clear, illuminated signals to other road users, or otherwise simply to ensure that other road users are made aware of his or her presence."). However, de Jong doesn’t teach the light source is configured to source light through the sidewall. As discussed previously, Spooner teaches a transparent housing 12 mounted to the back of the glove 10, the housing 12 houses a light source (electric light) and the housing is transparent (pg.2, lines 32-38  “The housing 12 of the electric light is either transparent or translucent and may be coloured (e.g. red) so that the light given out from it will be correspondingly coloured. The glove accordingly provides a simple but effective means for a cyclist to give clear, illuminated signals to other road users, or otherwise simply to ensure that other road users are made aware of his or her presence.").  A transparent housing portion allows light to be emitted therethrough while also allowing for the housing interior to be visible such that modifying de Jong’s side wall to include a transparent portion would further assist in the glove’s intended function to provide a visible signal to others while increasing cyclist safety as the cyclist is travelling. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify de Jong to provide the housing side wall including a transparent portion as taught by Spooner such that the light source is configured to source a light through the sidewall, in that Spooner’s transparent housing emits light signals to other road users or to make others aware of the cyclist’s presence and would improve de Jong’s cyclist’s glove in the same manner.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Allowable Subject Matter
Claim 10 is allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Applicant’s remarks are considered.  The rejections have been revised as necessitated by applicant’s amendments to the claims such that applicant’s remarks to Mead, Wright, Wilson, Senter, and Richter are moot. It is noted that applicant’s remarks regarding the Eisenbraun reference were drawn to the supposed deficiencies of the primary reference of Wright, Bushee, and Wilson which are no longer presented as prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732